Martin J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him, as one of several endorsers of a promissory note. He waived citation and answer, and judgment was taken against him and the other defendants by default, and made final on the production of the note and protest. The notice was “left with the clerk of the appellant, at his counting-room.” There was *264no serious defence, but the present defendant alone appealed, and has shown no error in the judgment.
The appellee has prayed for damages, and we think he is entitled to them.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and ten per cent, damages.